Title: General Orders, 17 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Nov: 17th 1775
Parole Nicholas.Countersign Hampton.


Lieut. Correy of Col. Prescotts Regt tried at a late General Court Martial, whereof Col. Patterson was president, for “Forgery and defrauding his Men of their pay[”]—The Court were unanimously of Opinion, that Lieut. Correy was guilty of defrauding some of his men of their Blanket money, and of attempting to defraud others of their Coat Money, and therefore

adjudge the prisoner to be cashiered—The General approves & orders the sentence to take place immediately.
Representations having been made to the Continental Congress, of the great inequality in the pay of the Officers, and Soldiers, of this Army; the first being lower than usual, and less than was ever given to Commission’d Officers, in any other service, whilst that of the Soldiers is higher—The Congress have been pleased to increase the pay of Captain to Twenty six and ⅔ Dollars—of a First Lieutenant to Eighteen Dollars, of a Second Lieutenant & Ensign, to thirteen & ⅓ Dollars ⅌ Kalender Month each; to take place so soon as the New Regiments are compleated, to their full Compliment of men. The Congress have given this encouragement to the Captains, and Subalterns, (whose pay was lower in proportion) with a View to impress upon their minds, a due Sense of Gratitude; at the same time that it is intended to enable them, to support the Character and Appearance of Gentlemen & Officers, which will add much to the reputation of the Regiments, and can-not but be pleasing to every man in it. It is expected, that the Officers of the new form’d Regiments, will exert themselves in the recruiting Service, and that they do not fail to report the number they have recruited, to their Colonels to morrow, that they may make returns thereof the day after, in Order, that the recruiting parties may be sent into the Country, if any backwardness should appear here—When this happens, the Colonels of the old Regiments are to be consulted, to prevent the Companies therein being left without Officers.
As Furloughs have been promised to the New-inlisted men, none others can be indulged under any pretence whatsoever, and in Order that these Furloughs may be given with some degree of Regularity, none but the Colonels, or Commanding Officers of Regiments, upon the New Establishment, are to grant them, and they respectively, not to let more than fifty be absent at a time, beginning with those who inlisted first, and going on in a regular Rotation, until all are indulg’d allowing each Man ten days to be at home, and a sufficient time to go and return.
The Colonels, or Commanding Officers of the new establish’d Regiments, are to meet at the Qr Mr General in Cambridge,

to morrow at 11 ’OClock, to fix upon the Uniform of their respective Regiments, that the making the Cloathing may not be interrupted; without all are present, this cannot be done; and the work must not be delayed.
